Citation Nr: 0939164	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, in which the RO denied 
service connection for a back condition.  

In June 2007 the Board denied the Veteran's claim for service 
connection a back condition.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2007 Joint Motion to Vacate 
and Remand, the Secretary of VA and the Veteran, through his 
representative, moved that the June 2007 Board decision be 
vacated and remanded.  The Court granted the motion by Order 
in December 2007.  The Board remanded the claim for further 
development in July 2008 and March 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The Veteran contends that he has a current back disability 
related to service.  Specifically, he describes being thrown 
approximately 20 feet by a gasoline explosion and landing on 
his back.  While the service treatment records associated 
with the claims file do not document an injury to the back 
after being thrown approximately 20 feet, as described by the 
Veteran, he is competent to report the history of his in-
service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).  Moreover, service treatment records do 
document that, while burning trash in December 1944, gasoline 
exploded, causing burns of the Veteran's back.   

In July 2008, the Board directed that the Veteran be afforded 
a VA medical examination, to evaluate his claimed back 
disability.  The physician was asked to specifically address 
the Veteran's in-service treatment for burns to his back in 
December 1944, his contention that the force of the in-
service gasoline explosion caused injury to his back, and the 
February 1946 discharge examination finding no abnormalities 
of the Veteran's spinal system.  The physician was asked to 
opine whether it is at least as likely as not that any 
present back pathology is the result of documented back 
injuries in service.  

The Veteran was afforded a VA examination in October 2008.  
Following examination of the Veteran, the physician opined 
that it was not at least as likely as not that any present 
back pathology is the result of documented back injury in 
service.  Rather, he opined that the degenerative disease of 
the lumbosacral spine is related to the aging process.  He 
added that he did not feel that the episode in which the 
Veteran was burned by gasoline in 1944 is related or caused 
the development of degenerative arthritis in the lumbar spine 
at a later date.  In March 2009, the Board remanded the claim 
on appeal in order to obtain a supplemental opinion from the 
October 2008 VA examiner, as he had failed to address all of 
the points noted in the July 2008 remand, including the 
Veteran's contention that the force of the December 1944 
gasoline explosion caused a back injury (not only burns), and 
the February 1946 discharge examination showing that the 
Veteran's spinal system showed no abnormalities.  The 
examiner was asked to opine as to whether it is at least as 
likely as not that any present back pathology is the result 
of documented back injuries in service, including possible 
injury from the force of the in-service explosion.  

In May 2009 the Veteran was again examined by the physician 
who conducted the October 2008 VA examination.  In providing 
a history of his injury, the Veteran reported that he 
sustained burns to his back from a gasoline fire, and that he 
was knocked down by the burn.  The impression following 
examination was degenerative arthritis of the lumbosacral 
spine of moderately severe degree.  The physician opined that 
it was less likely as not that the condition of the Veteran's 
lumbosacral spine is a result of or caused by his period of 
active duty service or related to the flash burns he received 
to his back area in December 1944.  The physician noted that 
there was nothing he could find in the claims file as far as 
service department records that indicated that the Veteran 
had any type of spinal injury at that time, or that he 
demonstrated any signs of spinal injury immediately after 
that injury or for many years after.  The physician noted 
that the February 1946 discharge examination did not mention 
any spinal abnormality, and he did not know how else to 
address that.  

In a June 2009 statement, the Veteran asserted that the VA 
examiner did not consider whether his current back condition 
could have been caused by the force of the in-service 
gasoline explosion which, the Veteran reiterated, threw him 
15 to 20 feet onto his back.  The Veteran requested that the 
claims file be returned to the examiner so he could consider 
whether the force of the gasoline explosion, not the heat or 
burns, caused his back disability.  

In the March 2009 remand, the Board specifically requested 
that the examiner address the Veteran's contention that the 
force of the in-service gasoline explosion caused injury to 
his back.  As noted above, the Veteran has consistently 
reported that this explosion threw him approximately 20 feet.  
While, as also noted above, and as indicated by the VA 
examiner, service treatment records do not reflect an injury 
at the time of the claimed explosion; the Veteran is 
competent to report that he was thrown approximately 20 feet.  
See Grottveit, 5 Vet. App. at 93.  While, in his May 2009 
examination report, the physician noted that the Veteran was 
"knocked down by the burn" and opined that the Veteran's 
current back disability is less likely as not the result of 
or caused by his period of active duty service or the flash 
burns he received to his back in December 1944, the physician 
failed to specifically opine whether it is at least as likely 
as not that the Veteran's current back disability is the 
result of injury from the force of the in-service explosion.  
Accordingly, the claims file should be returned to the VA 
examiner to provide the requested opinion regarding this 
matter.  

The RO should arrange for the Veteran to undergo VA 
examination only if the physician who conducted the October 
2008 and May 2009 VA examinations is not available, or the 
designated physician is unable to provide the requested 
opinion without examining the Veteran.

In correspondence received at the RO in May 2009, the Veteran 
listed four medical providers who had treated him for back 
pain resulting from his claimed in-service injury, the 
Charlie Norwood VA Medical Center (VAMC), two private 
physicians, Dr. M.S. and Dr. M.R., and the Imaging Center of 
Aiken.  He reported that these providers might have 
information relevant to his claim, and attached a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) listing these providers.  

In regard to the reported VA treatment, the Veteran indicated 
that he had received treatment for his back at the Charlie 
Norwood VAMC from 2002 to the present.  Despite the 
foregoing, no VA outpatient treatment records have been 
associated with the claims file.  As any records regarding 
back treatment are potentially pertinent to the appeal and 
are within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Regarding the other three medical providers identified in the 
Veteran's correspondence, VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  While the claims file 
includes an October 1984 letter from Dr. S., the Veteran 
described treatment from 1975 to 1984.  The Veteran reported 
treatment from Dr. R. in March 2003.  While a March 2003 
statement from Dr. R. is of record, no records of treatment 
have been associated with the claims file.  The foregoing 
indicates that outstanding records of treatment from these 
providers may be available.  Finally, the Veteran reported 
treatment at the Imaging Center of Aiken in December 2002.  
While a lumbar spine MRI report from this facility, dated in 
December 2002, has been associated with the claims file, as 
the claim is being remanded, the RO should clarify whether 
the Veteran received any additional treatment at this 
facility, and obtain any outstanding treatment records.  

As a final point, the Board notes that, only one 
organization, representative, agent, or attorney will be 
recognized at one time in the prosecution of a particular 
claim. 38 C.F.R. § 14.631(e)(1) (2009).  A power of attorney, 
executed on either VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, or VA Form 
21-22a, Appointment of Attorney or Agent as Claimant's 
Representative, is required to represent a claimant before VA 
and to authorize VA's disclosure of information to any person 
or organization representing a claimant before VA.  38 C.F.R. 
§ 14.631(a) (2009).  

The record reflects that the Veteran is presently represented 
by the American Legion, as reflected in an August 2002 VA 
Form 21-22.  In correspondence received in September 2009, 
Patrick J. Wackerly indicated that he was serving as a 
designate for the National Veterans Legal Services Program 
(NVLSP) in representing the Veteran.  An October 2009 letter 
from the Board to Thomas Moore of the NVLSP reflects that Mr. 
Moore was furnished a copy of the Veteran's claims file in 
response to correspondence dated in September 2009.  However, 
the Veteran has not filed a VA Form 21-22a naming either Mr. 
Wackerly or Mr. Moore as his representative.     

The Board finds that, on remand, the RO should clarify the 
Veteran's intentions as to representation.  Specifically, the 
RO should associate with the claims file any VA Form 21-22a 
in favor of Mr. Wackerly or Mr. Moore which may have been 
executed by the Veteran.  If no VA Form 21-22a has been 
executed, the RO should clarify, in writing, the Veteran's 
intentions regarding his representation in this appeal, and 
appropriate documentation concerning such representation 
should be associated with the claims file.  Until a response 
is received and the Veteran indicates otherwise, the American 
Legion retains power of attorney 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should associate with the 
claims file any existing VA Form 21-22a 
which the Veteran may have executed in 
favor of Mr. Wackerly or Mr. Moore.  If 
no current VA Form 21-22a is located, the 
RO should clarify, in writing, the 
Veteran's intentions regarding 
representation in this appeal, and 
appropriate documentation should be 
associated with the claims file.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the Veteran for a back disorder 
since 2002.  Of particular are records 
from the Charlie Norwood VAMC, Dr. M.S., 
Dr. M.R., and the Aiken Imaging Center 
(other than the December 2002 MRI).  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file to the 
physician that conducted the October 2008 
and May 2009 VA examinations, if 
available, for a supplemental medical 
opinion.  The examiner should review the 
report of examination and the claims 
file, and provide an opinion as to 
whether it is at least as likely as not 
that any present back pathology is the 
result of possible injury from the force 
of the in-service explosion.  The 
physician is advised that the Veteran is 
competent to report the history of this 
in-service injury.  

If further examination of the appellant 
is deemed necessary, the RO should 
arrange for the appellant to undergo VA 
examination to obtain the above-noted 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the appellant, and 
the examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



